Citation Nr: 0304883	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD on 
the merits will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1972, including a period of service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2000, a 
statement of the case was issued in March 2002, and a 
substantive appeal was received in April 2000.  The veteran 
provided testimony at an RO hearing in December 2000 and a 
Travel Board hearing in October 2002.  

For reasons hereinafter discussed, the Board is undertaking 
additional development of the issue of entitlement to service 
connection for PTSD pursuant to the authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When the development has 
been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By rating decision in August 1998, a claim by the veteran 
of entitlement to service connection for PTSD was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence received since the August 1998 rating decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the August 1998 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary review of the record reveals that the veteran's 
claim of entitlement to service connection for PTSD was 
denied by an August 1998 rating decision on the basis that a 
verifiable stressor had not been demonstrated.  The veteran 
was furnished notice of that determination; however, he did 
not file a timely notice of disagreement, and the August 1998 
rating decision became final.  38 U.S.C.A. § 7105(c).  
Nevertheless, a claim which is the subject of a prior final 
determination will be reopened and the prior disposition 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  In May 2000, the veteran 
sought to reopen his claim of entitlement to service 
connection for PTSD; however, by a July 2000 rating decision, 
the RO did not address the issue of whether new and material 
evidence had been presented and continued to deny the 
underlying service connection claim on the merits.  Although 
the RO has not reopened the veteran's claim, the issue of 
whether new and material evidence has been received to reopen 
the claim is a question that must be addressed by the Board 
regardless of the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claim which is the subject of a prior final denial may be 
reopened if new and material evidence is presented or 
secured.  See 38 U.S.C.A. § 5108.  New and material evidence 
is defined by regulation.  See 38 C.F.R. § 3.156.  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  However, the amended version is only applicable to 
claims filed on or after August 29, 2001.  The change in the 
regulation therefore does not impact the present case.

For requests to reopen filed prior to August 29, 2001, new and 
material evidence was defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the Board must 
review all of the evidence submitted since the last final 
denial of a claim.  Evans v. Brown, 9 Vet. App 273 (1996).

A review of the record reflects that a good deal of evidence 
has been received since the RO's August 1998 rating decision, 
including additional medical records, copies of newspaper 
articles referring to the veteran's unit, copies of entries 
from Daily Staff Journal or Duty Officer's Log from the 
veteran's unit, and transcripts from the veteran's RO and 
Travel Board hearings.  The veteran has now provided 
information regarding stressors that relate to unverified 
incidents.  Verification of any of these stressors could well 
result in the grant of the benefit sought.  Under the 
circumstances, the Board finds that the evidence added to the 
records since August 1998 is new and material and the claim 
must be reopened.   

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the above 
decision, the Board need not consider whether the 
requirements of VCAA were complied with since the Board has 
reopened the claim under a new and material evidence 
analysis.  As to the merits analysis which now must be 
accomplished on the underlying service connection claim, the 
additional development to be conducted by the Board (noted in 
the introduction) will serve to ensure compliance with the 
notice and assistance provisions of this new legislation and 
implementing regulations.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  To this extent, the appeal is granted.



		
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

